Citation Nr: 1412579	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

The case was most recently before the Board in September 2013, at which time the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and readjudication.  In an October 2013 Supplemental Statement of the Case, the AMC continued the denial of the claim.  The case has now been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is reasonably shown that due to his service-connected disabilities, the Veteran is unable to care for his daily personal needs such as dressing, undressing, bathing, grooming, and chores, thus requiring regular personal care assistance from another person.


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

The Veteran has submitted several statements indicating that he needs the regular aid and attendance of another person to perform activities of daily living.  VA examination reports support his contentions.  In December 2009, a VA examiner opined that the Veteran needed aid and attendance due to his service-connected cervical spine disability because he could not move his neck due to a recent surgery.  The condition was thought to be acute and would improve.

In June 2010, a VA examiner found that the Veteran's service-connected cervical spine disability and related surgeries resulted in limited use of his upper extremities for chores and self-care.  His limitations were also attributed, in part, to his non-service-connected Myasthenia Gravis (MG).  The examiner observed that the Veteran was wheelchair bound due to his service-connected lumbar spine disability and non-service-connected MG.  The examiner was not able to completely separate the effects of the service-connected and non-service-connected conditions on the Veteran's overall ability to function, maintain a safe environment, and complete activities of daily living.  Therefore, the examiner opined that it is at least as likely as not that the Veteran required aid and attendance due to his service-connected disabilities.

During a January 2013 VA examination, the Veteran reported that he uses a wheelchair but can walk limited distances with a walker.  The examiner clarified that the Veteran cannot push his wheelchair more than a few feet on his own and needs assistance due to pain and weakness in the upper extremities.  The examination report also shows he needs help when dressing, undressing, bathing, toileting, and transferring to and from his wheelchair.  He is unable to sit in a chair without arms because his neck position causes him to fall forward.  He can feed himself, but frequently spills food.  He does not shop, cannot prepare meals, and does not leave his home to attend outside activities other than medical appointments.  The Veteran reported mild dizziness and said it constantly affects his ability to ambulate.  The examiner noted that dizziness, drowsiness, decreased ability to ambulate due to abnormal gait, decreased stability, pain and pain medication affects the Veteran's ability to protect himself from his daily environment.

The examiner stated that medications prescribed for the Veteran's service-connected posttraumatic stress disorder (PTSD) contribute to his drowsiness and dizziness, which affect his stability and safety of ambulation; and that medications prescribed for his service-connected coronary artery disease (CAD) can cause dizziness.  The examiner also observed that the service-connected lumbar spine condition causes pain with prolonged sitting and contributes to decreased ambulation, altered gait, and inability of walk due to pain.  The examiner stated that the service-connected cervical spine disability causes reduced range of motion (ROM) of the neck, which contributes to instability of gait and reduced ability to discern obstacles in surroundings.  It also contributes to weakness and decreased fine motor movement in the bilateral upper extremities as well as atrophy and weakness in the right arm.  Further, the medication required to treat the cervical spine pain causes decreased mental concentration, drowsiness, and dizziness - all of which reduce the Veteran's ability to properly judge safety concerns.  The medications also affect gait and ambulation due to dizziness and decreased mental agility.  The examiner stated that due to the forward position of the Veteran's neck, he tends to fall forward if he does not hold onto something.  In fact, the Veteran reported that he had fallen twice in the past month and required assistance to get up.  The examiner also noted that the cervical spine disability affects transfers in some positions.  Limited ROM of the bilateral upper extremities due to neck pain was observed.  Regarding his prostate cancer and residuals, the examiner stated that the residuals include urinary urgency and that the Veteran has difficulty getting to the bathroom in time and soils the bed several times a week.  The examiner also addressed the non-service-connected disabilities.

In the opinion, the examiner opined that the Veteran is clearly in need of aid and attendance for safety given his inability to ambulate and need for help with many activities of daily living due to his service-connected disabilities.  She found that the service-connected cervical and lumbar spine disabilities primarily contribute to the Veteran's need for aid and attendance while his other service-connected disabilities contribute less significantly so.  The examiner also opined that the medications prescribed to treat the Veteran's service-connected disabilities are likely contributing to his need for aid and attendance.  In support of her opinions, the examiner provided a detailed rationale in which she addressed the overlap of symptoms between the service-connected cervical and lumbar spine disabilities and the non-service-connected MG.  The examiner determined that it is not possible to separate the resultant contribution of each disease process to the end clinical result when each of the disease processes can result in the same clinical condition.  She concluded that it is at least as likely as not that the Veteran requires aid and attendance for his service-connected conditions and not just due to the MG alone.

After a full review of the record, including the lay and medical evidence, the Board finds that the weight of the evidence on the question of whether the Veteran requires the regular aid and attendance of another person for dressing or undressing himself, bathing, grooming, toileting, keeping himself clean and presentable and performing chores as the result of his multiple service-connected disabilities supports the claim.  Each of the VA examiners have found that the Veteran needs regular aid and attendance due to his service-connected disabilities and/or medication prescribed to treat his service-connected disabilities.  The Veteran has consistently indicated that he requires aid when performing activities of daily living.  Thus, on this record the Board finds that the claim for special monthly compensation based on the need for regular aid and attendance is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


